EXHIBIT 10.95

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 1

  CHANGE ORDER NUMBER: CO 1-001                

Project, Preferred Route Single Line Option

 

OWNER: Cheniere Creole Trail Pipeline, L.P.

  DATE OF CHANGE ORDER: 2/7/08                

CONTRACTOR: Sunland Construction, Inc.

 

DATE OF AGREEMENT: March 12, 2007

 

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Provide labor and equipment to install and remove one extra push site at MLV
1-3. This change order includes additional board road material and mats required
at the site. Seventy percent (70%) will be payable upon installation of the push
site ($1,029,221.20) and thirty percent (30%) will be payable upon removal of
the push site ($441,094.80).

 

 

Adjustment to Estimated Contract Price

  

The original Estimated Contract Price was

   $ 43,617,209       

Net change by previously authorized Change Order (#                 )

   $ 0       

The Estimated Contract Price prior to this Change Order was

   $ 43,617,209       

The Estimated Contract Price will be    increased     by this Change Order in
the amount of

   $ 1,470,316       

The new Estimated Contract Price including this Change Order will be

   $ 45,087,525       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be     unchanged     by
                                        
                        (        )                Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is     March 15, 20            08        

(attach additional documentation if necessary)                 No
Attachment                

The Required Substantial Completion Date will be     unchanged     by
                                        
                        (        )                Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary)                 No
Attachment                

The Required Final Completion Date will be     unchanged     by
                                        
                        (        )                Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary)                 No
Attachment                

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)     N/A    

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.     Sunland Construction, Inc. Owner    
Contractor /s/ R. Keith Teague     /s/ Randy P. Mat

Name

    Name R. Keith Teague/President     Project Manager Title     Title 2/21/2008
    2-19-08 Date of Signing     Date of Signing